   Case 18-22952                Doc 64          Filed 11/06/19 Entered 11/06/19 04:27:34                                   Desc Main
                                                  Document Page 1 of 2
B 2100A (Form 2100A) (12/15)

                         UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF TENNESSEE

In re: KATHY HENRIA HURNS                                                                       Case No. 18-22952

                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

                                                                              U.S. Bank Trust, N.A., as Trustee for LSF9 Master
  Citibank, N.A., as trustee for CMLTI Asset Trust
                                                                                             Participation Trust



        Name of Transferee                                                                  Name of Transferor

Name and Address where notices to transferee                                     Court Claim # (if known): 11-2
should be sent:                                                                  Amount of Claim: $79,074.24
Fay Servicing, LLC                                                               Date Claim Filed: 08/03/2018
PO Box 814609
Dallas, TX 75381-4609
Phone: (312)291-3781
Last Four Digits of Acct #: 9763                                                 Phone: (800) 401-6587
                                                                                 Last Four Digits of Acct. #: 6857

Name and Address where transferee payments
should be sent (if different from above):
Fay Servicing, LLC
PO Box 814609
Dallas, TX 75381-4609
Phone: (312)291-3781
Last Four Digits of Acct #: 9763

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Ketan Sawarkar
     AIS Portfolio Services, LP.                                                 Date: 11/06/2019
     Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
     Case 18-22952         Doc 64     Filed 11/06/19 Entered 11/06/19 04:27:34                Desc Main
                                        Document Page 2 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TENNESSEE
                                            MEMPHIS DIVISION


Case    KATHY HENRIA HURNS                             )      Case No.    18‐22952
Name:                                                  )      Judge:      JENNIE D. LATTA
                                                       )      Chapter:    13
           Debtor(s).                                  )

                                        CERTIFICATE OF SERVICE

    PLEASE BE ADVISED that on 11/06/2019 (the “Notice Date”), pursuant to Federal Rule of Bankruptcy
    Procedure 3001(e)(2)(the “Bankruptcy Rules”), Citibank, N.A., as trustee for CMLTI Asset Trust filed
    Transfer of Claim.

    The filing of this Notice, via the Court’s Electronic Filing system, constitutes service upon the Chapter
    13 Trustee and counsel for the Debtor(s), pursuant to Bankruptcy Rule 3002.1 and any and all
    applicable Bankruptcy Rules.

    I hereby certify that on 11/06/2019 a copy of the Notice was served upon the Debtor(s) on the
    Notice Date, at the address listed below, by First Class U.S. Mail, postage prepaid.

    Debtor:
                KATHY HENRIA HURNS
                1447 REATA PASS,
                MEMPHIS, TN 38109


    I hereby certify that on 11/06/2019 a copy of this Notice and all attachments on the following
    by Electronic Notification via CM/ECF and/or other Electronic Notification:

    Trustee:
               SYLVIA F BROWN
               200 JEFFERSON AVE SUITE #1113,
               MEMPHIS, TN 38103
    Debtor's counsel:
             LAW OFFICE OF ARTHUR A BYRD JR
             ARTHUR BYRD
             116 MULBERRY,
             COLLIERVILLE, TN 38017
    All Parties in Interest
    All Parties requesting Notice

                                         By: /s/ Ketan Sawarkar
                                             Ketan Sawarkar, AIS Portfolio Services, LP.
                                             Transferee/Transferee’s Agent
